NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT



In the Interest of G.B., G.B., K.B., C.B., and )
R.B., children.                                )
_____________________________________ )
                                               )
R.B.,                                          )
                                               )
               Appellants,                     )
                                               )
v.                                             )          Case No. 2D18-4640
                                               )
DEPARTMENT OF CHILDREN AND                     )
FAMILIES and GUARDIAN AD LITEM                 )
PROGRAM,                                       )
                                               )
               Appellees.                      )
                                               )
                                               )

Opinion filed April 26, 2019.

Appeal from the Circuit Court for Pinellas
County; Patrice Moore, Judge.

Jessica Stephans of Stephans Legal, P.A.,
Land O' Lakes, for Appellant.

Bernie McCabe, State Attorney, and Leslie M.
Layne, Assistant State Attorney, Clearwater, for
Appellee Department of Children and Families.

Thomasina Moore and Joanna Summers
Brunell, Tallahassee, for Appellee Guardian ad
Litem Program.
PER CURIAM.


           Affirmed.

SILBERMAN, BADALAMENTI, ATKINSON, JJ., Concur.




                                  -2-